       2:20-cv-02079-RMG              Date Filed 06/02/20    Entry Number 1        Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

InFocus Healthcare Consultants, LLC,            )           Civil Action No. 2:20-cv-2079-RMG
                                                                             ______________
                                                )
                         Plaintiff,             )
                                                )
        v.                                      )
                                                )              VERIFIED COMPLAINT
Promier Products Inc.,                          )
                                                )                  Jury Trial Requested
                         Defendant.             )
                                                )

        Plaintiff InFocus Healthcare Consultants, LLC (“InFocus”), complaining of the

Defendant Promier Products Inc. (“Promier”), hereby alleges as follows:

                           PARTIES, JURISDICTION, AND VENUE

        1.      InFocus is a single-member limited liability company organized and existing

under the laws of the State of South Carolina with its principal place of business in Charleston

County, South Carolina.        The single member is a resident of Charleston County, South

Carolina.

        2.      Upon information and belief, Promier is a corporation organized and existing

under the laws of the State of Illinois with its principal place of business in Illinois.

        3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332, as there is

complete diversity between InFocus and Promier and the amount at issue exceeds $75,000.

        4.      Venue is proper in this Court because a substantial part of the events or

omissions giving rise to the claims herein occurred and shall continue to occur in Charleston

County, South Carolina.
      2:20-cv-02079-RMG           Date Filed 06/02/20    Entry Number 1       Page 2 of 9




                                 FACTUAL BACKGROUND

       5.      On or about May 5, 2020, InFocus and Promier entered into a contract for the

purchase by InFocus from Promier of 207,360 KN-95 masks (“Masks”) to be delivered by

Promier to InFocus customer Texas Department of Emergency Management (“TDEM”).

       6.      KN-95 masks must meet the standards set forth by the United States Centers for

Disease Control and Prevention, which require the filtering of 95 percent of particles that are

0.3 microns or larger, including the coronavirus causing the current global pandemic also

known as COVID-19.

       7.      At the time of contracting, Promier provided InFocus with purported

certification that the Masks met the established standard for performance for KN-95 masks.

       8.      InFocus paid for the Masks in full in two payments to Promier: (1) $409,090.00

on May 5, 2020; and (2) $130,046.00 on May 7, 2020.

       9.      Promier delivered the Masks to TDEM on May 8, 2020.

       10.     Upon delivery, TDEM immediately determined that the Masks did not include

the necessary certifications and were manufactured by a company that had been removed from

the list of manufacturers approved by the United States Food and Drug Administration and

TDEM to make such masks due to the fact that its masks do not meet the standard for

protection of the user as required.

       11.     At the time of delivery of the Masks to TDEM, Promier had notice that the

manufacturer had been removed from the list of those approved by the FDA and TDEM.

       12.     Promier proceeded with the transaction despite its discovery prior to delivery of

the Masks that the Masks did not meet the government standards as Promier had represented to

InFocus.




                                                2
       2:20-cv-02079-RMG          Date Filed 06/02/20    Entry Number 1       Page 3 of 9




          13.   When TDEM rejected the Masks as not conforming to the industry standard,

they were returned to Promier and Promier accepted them.

          14.   Promier now refuses to return to InFocus the purchase price paid by InFocus to

Promier for the Masks.

          15.   Promier’s actions have and will continue to cause damage to InFocus.

                             FOR A FIRST CAUSE OF ACTION
                         (UCC Remedy for Rightful Rejection of Goods)

          16.   InFocus re-alleges and incorporates by reference all allegations of this Complaint

as if fully restated herein.

          17.   InFocus, through its agent TDEM, rightfully rejected the Masks and, therefore, is

entitled to return of the purchase price it paid to Promier pursuant to S.C. Code Ann. § 36-2-

711(1).

          18.   InFocus has incurred incidental damages as a result of Promier’s actions,

including expenses reasonably incurred in inspection, receipt, transportation and care and

custody of the Masks, as well as consequential damages and is entitled to recover these damages

from Promier pursuant to S.C. Code Ann. § 36-2-715.

                               FOR A SECOND CAUSE OF ACTION
                                  (Breach of Express Warranty)

          19.   InFocus re-alleges and incorporates by reference all allegations of this Complaint

as if fully restated herein.

          20.   Promier expressly warranted that the Masks met the established standard for

performance for KN-95 masks.

          21.   Promier breached this express warranty, and the Masks failed to meet the

established performance standard.




                                                3
       2:20-cv-02079-RMG          Date Filed 06/02/20      Entry Number 1        Page 4 of 9




        22.     InFocus has suffered and will continue to suffer substantial economic loss as a

direct and proximate result of Promier’s breach of its express warranty alleged herein. InFocus

is entitled to a return of the purchase price it paid to Promier and its incidental and consequential

damages as a result.

                                 FOR A THIRD CAUSE OF ACTION
                                   (Breach of Implied Warranties)

        23.     InFocus re-alleges and incorporates by reference all allegations of this Complaint

as if fully restated herein.

        24.     Promier impliedly warranted that the Masks were of good and merchantable

quality and fit for the particular purpose for which the Masks were required.

        25.     Promier is a merchant with respect to goods of the kind like the Masks purchased

by InFocus.

        26.     Promier, at the time of contracting with InFocus, had reason to know the

particular purpose for which the Masks were required and that InFocus was relying on Promier’s

skill or judgment to select or furnish suitable goods for that particular purpose.

        27.     Promier breached its implied warranties of merchantability and fitness for a

particular purpose because the Masks failed to meet the established performance standard and

failed to contain the required labeling.

        28.     InFocus has suffered and will continue to suffer substantial economic loss as a

direct and proximate result of Promier’s breach of its implied warranties alleged herein. InFocus

is entitled to a return of the purchase price it paid to Promier and its incidental and consequential

damages as a result.




                                                  4
       2:20-cv-02079-RMG           Date Filed 06/02/20    Entry Number 1       Page 5 of 9




                               FOR A FOURTH CAUSE OF ACTION
                                        (Conversion)

        29.     InFocus re-alleges and incorporates by reference all allegations of this Complaint

as if fully restated herein.

        30.     InFocus is the rightful owner of the funds it paid to Promier for the purchase of

the rejected Masks.

        31.     Promier has converted InFocus’s funds for its own use by refusing to return the

purchase price to InFocus without InFocus’s permission and despite InFocus’s demands for

return of the funds.

        32.     Promier’s wrongful retention of the purchase price for the Masks has caused

InFocus significant harm.

        33.     As a direct and proximate result of Promier’s actions, InFocus has been

damaged in an amount to be determined at trial. InFocus is entitled to recover both actual and

punitive damages as a result of the conversion.

                                FOR A FIFTH CAUSE OF ACTION
                               (Quantum Meruit/Unjust Enrichment)

        34.     InFocus re-alleges and incorporates by reference all allegations of this

Complaint as if fully restated herein.

        35.     InFocus conferred a non-gratuitous benefit upon Promier by its payment to

Promier for the Masks.

        36.     Promier realized that benefit when it received the payment for the Masks.

        37.     Promier’s retention of that payment is unjust as the Masks were rightfully

rejected as non-conforming and the masks were returned to Promier but Promier refuses to

return the payment to InFocus.




                                                  5
      2:20-cv-02079-RMG          Date Filed 06/02/20      Entry Number 1       Page 6 of 9




       38.     Promier’s actions were wrongful and performed to unjustly enrich Promier at

InFocus’s expense.

       39.     As a direct and proximate result of Promier’s improper conduct, Promier has

been unjustly enriched in an amount to be determined at trial, and InFocus is entitled to a return

of the purchase price it paid to Promier and the disgorgement of any and all benefits received

by Promier as a result of its wrongful actions.

                            FOR A SIXTH CAUSE OF ACTION
                  (Violation of South Carolina Unfair Trade Practices Act,
                              S.C. Code Ann. § 39-5-10 et seq.)

       40.     InFocus re-alleges and incorporates by reference all allegations of this

Complaint as if fully restated herein.

       41.     Promier violated the South Carolina Unfair Trade Practices Act, S.C. Code Ann.

§ 39-5-10 et seq., by wrongfully refusing to return InFocus’s payment for the Masks.

       42.     Promier’s wrongful retention of InFocus’s payment affects the public interest

and is capable of repetition and, upon information and belief, has been repeated with at least

one other Promier customer. InFocus purchased the Masks for the benefit of its customer

TDEM and, in turn, the public at large, for use in the ongoing global public health emergency

caused by COVID-19, and the FDA and TDEM found that the manufacturer of these Masks

was no longer approved because the masks failed to meet the standard for protection of the user

as required. Moreover, upon information and belief, Promier has sold KN-95 masks produced

by a manufacturer that is no longer approved by the FDA to other customers and is refusing to

refund the purchase price for those masks after they were rejected by at least one other

customer. Promier may be withholding or could withhold funds from additional similarly-




                                                  6
       2:20-cv-02079-RMG           Date Filed 06/02/20      Entry Number 1       Page 7 of 9




situated purchasers as a result of its’ sourcing of masks that fail to meet the standards necessary

to protect the members of the public at large.

          43.    Promier’s actions have damaged InFocus in an amount to be proven at trial.

          44.    Promier willfully or knowingly violated the South Carolina Unfair Trade

Practices Act and, therefore, InFocus is accordingly entitled to treble damages.

          45.    InFocus is further entitled to its reasonable attorney’s fees and costs in bringing

this action.

                                     PRAYER FOR RELIEF

          WHEREFORE, InFocus respectfully requests that the Court enter judgment in its

favor on each of its causes of action and award the following relief:

          a)     Award InFocus its actual, consequential, incidental, and punitive damages on

the above claims;

          b)     Award InFocus statutory damages, including treble damages and attorney’s fees

and costs; and

          c)     Award InFocus such other and further relief that the Court may deem just and

proper.




                                    <signature block next page>




                                                  7
      2:20-cv-02079-RMG      Date Filed 06/02/20   Entry Number 1     Page 8 of 9




                                              s/ Jennifer H. Thiem
                                              Jennifer H. Thiem (Fed. ID No. 9797)
                                              Email: jennifer.thiem@klgates.com
                                              Russ S. Abrams (Fed. ID No. 12293)
                                              Email: russ.abrams@klgates.com
                                              Tara C. Sullivan (Fed. ID No. 11095)
                                              Email: tara.sullivan@klgates.com
                                              K&L GATES LLP
                                              134 Meeting Street, Suite 500
                                              Charleston, SC 29401
                                              Phone: (843) 579-5600
                                              Fax: (843) 579-5601

                                              ATTORNEYS FOR PLAINTIFF
                                              INFOCUS HEALTHCARE
                                              CONSULTANTS, LLC

June 2, 2020
Charleston, South Carolina




                                          8
               2:20-cv-02079-RMG                   Date Filed 06/02/20     Entry Number 1             Page 9 of 9




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION

InFocus Healthcare Consultants, LLC) Civil Action No._______
                                   )
                     Plaintiff,    )
                                               )
          v.                                                        ) VERIFICATION
                                               )
Premier Products Inc.,                         )
                                               )
                             Defendant.        )
                                               )


        Joshua S. Lambert, being first duly sworn, deposes and says that: he is the President of
InFocus Healthcare Consultants, LLC; that he has read the foregoing Verified Complaint; and
that he believes the facts and allegations of the Verified Complaint to be accurate based on either
his own personal knowledge or the review of documentation.




  VORN^and subscribed before me
  isrT day* of June, 2020.

                                                                §    : My Comm. Expires •   \
                                                                =    ! Mar. 3,2027 ?        =
Notary Public foi
My commission expires
                                                                           .........
Error! Unknown document property name,   pgpjuajy g 2019
